Citation Nr: 0934179	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  04-28 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
sleep apnea, claimed as a sleeping sickness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1953 to May 
1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

In February 2007, the Board remanded the Veteran's claim in 
order to provide him proper VCAA notice.  The Veteran was 
provided with adequate notice in a March 2008 notice letter.  
Therefore, the Board finds that its remand directives have 
been complied with.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  An April 1991 Board decision determined that service 
connection for sleep apnea was not warranted, on the basis 
that the Veteran's service treatment records did not reflect 
the presence of sleep apnea syndrome and the condition 
initially manifest many years following the Veteran's release 
from active duty.

3.  Evidence added to the record since the April 1991 Board 
denial is cumulative and redundant of the evidence of record 
at the time of the decision and does not raise a reasonable 
possibility of substantiating the Veteran's service 
connection claim. 


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for sleep apnea.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran 
of what is required to establish service connection and that 
a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A (f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In reviewing the Veteran's application to reopen his claim of 
entitlement to service connection for sleep apnea, the Board 
initially notes that the Veteran filed his claim to reopen 
prior to the decision in Kent, supra.  The Veteran received a 
letter from the RO in May 2003, prior to the initial decision 
on the claim in February 2004.  This letter informed the 
Veteran that his claim was previously denied [by the RO] in 
May 1987, that the appeal period for that decision had 
expired, that the decision was now final, and that in order 
to reopen his claim, new and material evidence was needed.  
The letter went on to inform the Veteran that new evidence 
could be documents, testimonial statements from lay persons, 
medical reports or other similar evidence in some other form, 
but that evidence that was cumulative and tends to reinforce 
previous well established points were not considered new.  
The letter also stated that in order to be considered 
material, the additional information must bear directly and 
substantially upon the issue for consideration.  

However, this notice letter did not inform the Veteran of the 
reasons that his claim was previously denied, as required by 
Kent.  Accordingly, the Board remanded the Veteran's claim in 
February 2007 in order to provide him with proper Kent 
notice.  A subsequent notice letter was issued in March 2007.  
The March 2007 letter incorrectly stated that the Veteran was 
previously notified of the denial for sleep apnea in August 
2004, the date of the most recent statement of the case 
(SOC), and that his claim was previously denied because since 
the last decision, no additional evidence had been submitted 
or identified which would warrant a change in the decision.  
Subsequently, in a March 2007 statement, the Veteran 
requested clarification of the Kent notice provided in the 
March 2007 notice letter.  

The AMC then sent a corrective notice letter in March 2008.  
That letter noted that the Veteran was previously denied 
service connection for sleep apnea in September 1969, that 
the appeal period for that decision had expired and the 
decision was now final.  The letter went on to state that in 
order to reopen his claim, new and material evidence was 
required.  The letter notified the Veteran that in order to 
qualify as new, the evidence must be in existence and be 
submitted to VA for the first time, and that although VA 
would make reasonable efforts to help obtain currently 
existing evidence, they could not provide a medical 
examination or obtain a medical opinion until the claim was 
successfully reopened.  The letter continued that in order to 
be considered material, the additional existing evidence must 
pertain to the reason the claim was previously denied.  The 
letter then stated that the Veteran's claim was previously 
denied because there was no evidence of treatment during 
service.  Therefore, the evidence he submitted must relate to 
this fact.  The letter also informed the Veteran that new and 
material evidence could be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board does observe that the March 2008 notice letter 
referred to the September 1969 RO denial of the Veteran's 
claim, rather than the April 1991 Board decision, which is 
the most recent prior final denial on the merits.  
Nonetheless, the Board finds that there is no prejudicial 
error with respect to this aspect of the Veteran's notice 
because the April 1987 rating decision, as well as the 
October 1970 and April 1991 Board decisions all denied the 
Veteran's claim for the same reason; namely, that there was 
no evidence of treatment in service.  

Furthermore, the Board also notes that the March 2008 notice 
letter was received after the initial adjudication of the 
Veteran's claim in February 2004.  In certain situations, 
such as this one, failure to provide pre-adjudicative notice 
of any of the necessary duty to notify elements is presumed 
to create prejudicial error.  See Sanders v. Nicholson, 487 
F.3d 881 (2007); cert. granted sub nom. Peake v. Sanders, 76 
U.S.L.W. 3654 (U.S. June 16, 2008) (No. 07-1209); rev'd, 
Shinseki v. Sanders, 566 U.S. ____ (2009).   Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 887, rev'd on other grounds, Shinseki v. 
Sanders, supra; see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit 
indicated that this was not an exclusive list of ways that 
error may be shown to be non prejudicial.  See Sanders, 487 
F.3d 881.  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).

However, in this case, the Board finds that the timing error 
did not affect the essential fairness of the adjudication.  
In this regard, the Board observes that after the March 2008 
letter was issued, in June 2009, a supplemental statement of 
the case (SSOC) was issued.  A SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (hereinafter 
Mayfield III).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  
Accordingly, the Board finds that any error with regard to 
the timing of the notice in this case is not prejudicial.  
See Sanders, 487 F.3d 881.  Therefore, the Board finds that 
VA has fulfilled its duty to notify under the VCAA.

As such, the Veteran was adequately advised of the bases for 
the previous denial to determine what evidence would be new 
and material to reopen the claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006). 

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records and 
VA treatment records. 

The Board acknowledges that the Veteran has not been afforded 
a VA examination in connection with his current application 
to reopen his claim for sleep apnea.  Under the law, an 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service- connected disability.  38 
C.F.R. § 3.159(c)(4). 

Although the Veteran has not been afforded a VA examination 
in connection with the application to reopen the claim for 
service connection for sleep apnea, the duty to provide a 
medical examination and/or obtain a medical opinion in a 
claim for disability compensation benefits does not apply in 
cases involving an attempt to reopen a finally adjudicated 
claim unless new and material evidence is presented or 
secured.  See 38 C.F.R. § 3.159(c)(4)(iii) (2008); see also 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  As is 
discussed more fully below, the Board finds that new and 
material evidence has not been presented or secured in this 
case; therefore the duty to provide a medical examination 
and/or medical opinion does not apply to the Veteran's claim.  

The Board, therefore, finds that the VCAA duty to assist has 
also been satisfied.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Veteran is seeking to reopen his claim of entitlement to 
service connection for sleep apnea, which was last denied on 
the merits in an April 1991 Board decision.  The Veteran was 
provided a copy of that decision, and the Board's decision in 
the matter is final.  See 38 U.S.C.A. §§ 7103(a), 7104(b); 38 
C.F.R. §§ 20.1100, 20.1105.

In April 2003, the Veteran essentially requested that his 
claim for entitlement to service connection for sleep apnea 
be reopened.  The February 2004 rating decision now on appeal 
did not reopen the Veteran's claims because no new and 
material evidence had been received.  Nonetheless, the 
requirement of submitting new and material evidence is a 
material legal jurisdictional issue that the Board is 
required to address on appeal, despite the RO's actions.  See 
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

In the April 1991 Board decision, the Board denied service 
connection for sleep apnea, reasoning that the Veteran's 
service treatment records, including the physical examination 
near the time of his separation from service, did not reflect 
the presence of sleep apnea syndrome.  Although the Veteran 
was treated during service, in February 1954, for complaints 
including snoring at night with sinusitis and short-
windedness, examination showed only a narrow nasopharynx at 
that time.  There was no evidence of or diagnosis of sleep 
apnea syndrome.  The record disclosed that the Veteran had 
been treated and hospitalized on several occasions by the VA 
subsequent to his release from active duty, beginning in July 
1969 for various conditions including sleep apnea which was 
again noted during a 1982 period of hospitalization.  
Therefore, the Board found that sleep apnea was initially 
manifested many years following the Veteran's release from 
active duty.  Accordingly, the Board concluded that there was 
no evidentiary basis which would permit allowance of the 
claim for service connection for sleep sickness.  This 
decision represents the most recent final decision on the 
matter.  

There has been no evidence received since the April 1991 
Board decision, which by itself or in conjunction with 
previously considered evidence, relates to an unestablished 
fact necessary to substantiate the Veteran's service 
connection claim for sleep apnea.  In this regard, the 
Veteran has presented no probative or clinical evidence which 
addresses service incurrence or aggravation of the claimed 
condition.  The evidence of record received since the April 
1991 rating decision consists of VAMC treatment records, 
private treatment records and the Veteran's own contentions.

Although the Veteran's VAMC treatment records clearly show 
that he has a history of sleep apnea, they do not provide any 
indication that this disorder originally manifested during 
service or is causally or etiologically related to service.  
Thus, the Veteran's VAMC treatment records do not raise a 
reasonable possibility of substantiating the Veteran's sleep 
apnea claim.  Furthermore, the Board notes that the Veteran's 
contentions are duplicative of his contentions prior to the 
April 1991 Board decision, and as such, were previously 
considered by the RO at the time of that decision.

Therefore, after reviewing the evidence submitted by the 
Veteran in his attempt to reopen his claim for sleep apnea, 
the Board finds that new and material evidence has not been 
presented to reopen his previously denied claims for service 
connection.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Although the Veteran may sincerely believe that his sleep 
apnea is causally or etiologically related to his active 
service, as a layperson, he is not qualified to render a 
medical opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, 
laypersons are not competent witnesses when it comes to 
offering medical opinions or diagnoses, and such evidence 
does not provide a basis on which to reopen a claim of 
service connection.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Thus, the Veteran's contentions are not deemed to be "new 
and material evidence" and cannot serve to reopen the claim.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For these reasons, the Board determines the evidence 
submitted subsequent to the April 1991 Board decision is 
either cumulative or redundant; does not relate to an 
unestablished fact necessary to substantiate the claim; and 
does not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  Consequently, the evidence 
received since the last final disallowance of the Veteran's 
claim is not new and material, and his petition to reopen the 
claims for service connection for sleep apnea must be denied.  
38 U.S.C.A. § 5108.


ORDER

As no new and material evidence has been received, the claim 
for service connection for sleep apnea is not reopened; the 
appeal is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


